Citation Nr: 0610252	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-41 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to the payment of unauthorized medical expenses 
incurred at the Heartland Medical Center from June 8-11, 
2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 determination by the Department of Veterans 
Affairs (VA) Medical Center (MC) to deny the benefit sought 
on appeal.  The veteran perfected an appeal of that decision.

A hearing was held at the regional office in September 2005 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is on file.  

FINDINGS OF FACT

1.  The veteran has been assigned a permanent and total 
disability rating for service-connected schizophrenia.

2.  The medical expenses incurred at the Heartland Medical 
Center from June 8-11, 2004, were rendered in a medical 
emergency and a VA or other Federal facility was not feasibly 
available.


CONCLUSION OF LAW

The veteran is entitled to the payment of unauthorized 
medical expenses incurred at the Heartland Medical Center 
from June 8-11, 2004.  38 U.S.C.A. § 1728(a) (West 2002); 
38 C.F.R. § 17.120 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may allow the payment or reimbursement of medical expenses 
not previously authorized for the treatment of a medical 
emergency of such a nature that delay would have been 
hazardous to the veteran's life or health.  Such expenses may 
be paid if the treatment was received for any disability if 
the veteran is permanently and totally disabled from a 
service-connected disability.  Payment or reimbursement will 
be allowed only if no VA facility was feasibly available.  
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

Service connection for a psychiatric disorder has been in 
effect since September 1969, with a 100 percent rating 
assigned for schizophrenia since February 1976.  In a May 
1982 rating decision the Regional Office (RO) determined that 
the veteran was not competent for VA benefit purposes, and 
appointed his spouse as his fiduciary.  The RO determined in 
June 1991 that the 100 percent rating was permanent.

VA treatment records show that on June 4, 2004, the veteran 
reported having had intermittent chest pains for two weeks, 
which had worsened in the previous few days.  An 
electrocardiogram (EKG) was abnormal, and the treating 
physician wanted the veteran admitted to the hospital for 
further evaluation.  The treatment record indicates that the 
veteran refused admission, and stated only that he wanted to 
talk with his wife and go to the parking lot.  The physician 
had him sign a statement that he was leaving the hospital 
against medical advice, and informed him of the dangers of 
doing so, including the possibility of a heart attack and 
resulting death.  The physician indicated that the veteran 
might return later.

The veteran testified in September 2005 that he told the 
physician that he wanted to go to his car in the parking lot, 
where he had left his cell phone, to call his wife and inform 
her that he was being admitted to the hospital because he had 
a large amount of cash on his person.  He stated that it was 
not his intent to refuse admission, or to leave against 
medical advice, but that he was forced to sign a paper that 
he did not understand in order to go call his wife.  He also 
stated that after speaking with his wife he returned to the 
hospital to be admitted.  Instead of admitting him, however, 
the nurse he spoke with only scheduled him for a subsequent 
appointment.  He testified that his command of English is 
quite limited, that the person he spoke with did not speak 
Spanish, and that a translator could not be located.

Four days later, on June 8, 2004, he began experiencing 
severe chest pains, and his family took him to the emergency 
room at the Heartland Medical Center.  The Heartland 
emergency room physician determined that he might be having a 
heart attack, and admitted him to the medical center with a 
diagnosis of probable ischemic heart disease, new onset 
angina.  Additional diagnostic testing revealed that the 
veteran needed a heart catheterization, which he elected to 
have performed at the VAMC.  He was then transferred to the 
VAMC on June 11, 2004, for continuing treatment.

Staff at Heartland contacted the VAMC at the time the veteran 
was admitted in order to obtain authorization for the 
hospitalization.  Although records from the VAMC indicate 
that Heartland sought authorization on June 8, not until June 
10 did the VAMC determine that VA facilities were available 
to provide the care the veteran needed, and authorization was 
denied.  The VAMC agreed to accept the veteran on transfer, 
which was accomplished on June 11.

In a November 2004 report the VAMC's reviewing physician 
confirmed the denial of payment for the veteran's care at 
Heartland by finding that he had refused admission to the 
VAMC on June 4, against medical advice, after having been 
advised of the risk.  The veteran testified, however, that he 
did not refuse admission, but only wanted to speak with his 
wife first, and that when he returned to the hospital he was 
not admitted.

The VA physician also found that the veteran's admission to 
Heartland on June 8 was non-emergent because VA had attempted 
to treat him for his cardiac symptoms on June 4, and because 
VA facilities were available on June 8.  The veteran 
testified, however, that the VAMC was a two-hour drive from 
his residence.  A VA physician had informed him on June 4 
that his symptoms could be life-threatening, so it is 
reasonable to assume that he sought the closest medical 
treatment.  Given the fact that he was admitted to Heartland 
and was found to be suffering angina due to ischemic heart 
disease, and needed a heart catheterization, he exercised 
proper judgment in not delaying medical treatment for the 
amount of time required to reach the VAMC.

In addition, the VA physician found that the veteran's 
failure to complete the evaluation on June 4 constituted 
"willful misconduct."  The concept of "willful misconduct" 
is not relevant, however, in determining his entitlement to 
the payment of the medical expenses incurred at Heartland.  
Given the language barrier with which the veteran had to 
deal, and his long-established psychiatric disability, his 
failure to obtain treatment on June 4 was not the result of 
his willful action.

In summary, the evidence shows that the veteran is eligible 
for the payment of medical expenses at a non-VA facility 
because he has a service-connected disability rated as total 
and permanent.  The evidence also indicates that delay would 
have been hazardous to his life or health, and that a VA 
medical facility was not feasibly available.  The Board 
finds, therefore, that the criteria for entitlement to the 
payment of unauthorized medical expenses incurred at the 
Heartland Medical Center from June 8-11, 2004, are met.

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim and the duty to assist him 
in developing that evidence, any deficiency in notice or 
development of the evidence is not prejudicial to the veteran 
because the Board's disposition of the appeal is fully 
favorable to him.  

ORDER

Th request for the payment of medical expenses incurred at 
the Heartland Medical Center from June 8-11, 2004, is 
granted.


____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


